Por cnanto el peticionario no nos ha demostrado que haya presentado en la corte de distrito nna moción debida-mente jurada solicitando específicamente el archivo y sobre-seimiento de la acusación por no habérsele sometido a juicio en el término de 120 días a contar de la presentación de dicha - acusación, no bastando para ello que se haya presentado una moción de reconsideración envolviendo cuestiones distintas;
Por cuanto ni los hechos alegados en la petición ni la cita de autoridades que se hace nos convencen de que un acusado a quien se imputa haber coadyuvado en la comisión de un delito tiene derecho a que se sobresea la acusación presentada contra él, meramente porque el acusado principal haya sido absuelto por' un jurado, ya que pueden desarro-llarse otros hechos u otro jurado podría tomar un punto de vista distinto del asunto;
Por tanto, no ha lugar a expedir el auto solicitado.